REQUESTED BY: Senator Ernest Chambers Member of the Legislature 353 State Capitol Lincoln, Nebraska 68509
Dear Senator Chambers:
You have inquired whether the State of Nebraska, through its Legislature, may constitutionally exempt persons under the age of 18 years from the imposition of a sentence of death.
At the present time, we are aware of no constitutional impediment to a state limiting by legislation the class of persons upon which a sentence of death may be imposed. This opinion is limited to the instant question where the limitation is based upon a classification of persons juveniles which is already recognized by our statutes and uniformly granted unique treatment under the criminal laws of this country. See, Neb.Rev.Stat. §§ 43-201.01 et seq. (Reissue 1978); Neb.Rev.Stat. § 43-247, § 43-261 and § 43-276 (1981 Supp.), operative July 1, 1982.
Very truly yours, PAUL L. DOUGLAS Attorney General Gerald S. Vitamvas Deputy Attorney General